Case 2:19-cv-07722-ODW-JEM Document 75 Filed 05/20/20 Page 1 of 10 Page ID #:3697




  1                                                                                               O
  2
  3
  4
  5
  6
  7
  8                         United States District Court
  9                         Central District of California
 10 BUREAU OF CONSUMER FINANCIAL                       Case No. 2:19-cv-07722-ODW (JEMx)
      PROTECTION,
 11
                          Plaintiff,                   ORDER DENYING DEFENDANTS’
 12     v.                                             MOTION TO DISMISS AND
 13 CERTIFIED FORENSIC LOAN                            MOTION FOR ENLARGEMENT OF
    AUDITORS, LLC et al.,                              TIME AND GRANTING
 14                                                    WITHDRAWAL OF COUNSEL [42]
                                                       [43] [60] [65]
 15                     Defendants.
 16
 17                                     I.    INTRODUCTION
 18          Plaintiff Consumer Financial Protection Bureau (the “Bureau”) filed this action
 19   against Defendants Certified Forensic Loan Auditors, LLC (“CFLA”) and Andrew P.
 20   Lehman (“Lehman”) (collectively “Defendants”)1, to address violations of the
 21   Consumer Financial Protection Act (“CFPA”), and other consumer protection
 22   regulations. (See First Am. Compl. (“FAC”), ECF No. 29.) Now before the Court is
 23   Defendants’ Motion to Dismiss (“Motion”) the Bureau’s First Amended Complaint
 24   (“FAC”) for failure to state a claim.         (Mot. to Dismiss (“Mot.”), ECF No. 42.)
 25   Defendants also move for enlargement of time to answer the Bureau’s FAC and leave
 26   for Atighechi Law Group, PC (“Atighechi”) to withdraw as Lehman’s Counsel. (Mot.
 27
      1
 28    The Bureau’s FAC also named Defendant Michael Carrigan, but Bureau and Carrigan stipulated to
      entry of final judgment against Carrigan on October 29, 2019. (See Stip. Final J., ECF No. 25.)
Case 2:19-cv-07722-ODW-JEM Document 75 Filed 05/20/20 Page 2 of 10 Page ID #:3698




  1   for Enlargement (“Mot. II”), ECF No. 43; Mot. for Withdrawal (“Mot. III”), ECF No.
  2   60.) For the reasons that follow, the Court DENIES the Motion; DENIES the request
  3   for enlargement of time; and GRANTS Lehman’s request to proceed pro se.2
  4                                      II.   BACKGROUND
  5          The Bureau brings this action against CFLA and Lehman in connection with their
  6   offering, advertising, marketing, and selling of purported financial-advisory and
  7   mortgage-assistance-relief services. (FAC ¶ 2.) The Bureau alleges the following facts.
  8   The Bureau is an independent agency of the United States charged with regulating the
  9   offering and provision of consumer-financial products or services under federal
 10   consumer financial law, including the CFPA and Regulation O. (FAC ¶ 4.) CFLA
 11   operates through two separate limited liability companies that are incorporated under
 12   the laws of the State of California and the State of Texas. (FAC ¶ 6.) Lehman is the
 13   president and sole owner of CFLA, directs every facet of the business, and has
 14   co-mingled his finances with CFLA. (FAC ¶¶ 7, 9.) CFLA and Lehman, acting alone
 15   or in concert, provided “mortgage assistance relief services” as defined in Regulation
 16   O, 12 C.F.R. section 101.5.2, and “financial advisory services” within the meaning of
 17   the CFPA, 12 U.S.C. § 5481(15)(A)(viii), which included loan modification and
 18   foreclosure relief services.     (FAC ¶ 12.)       Further, CFLA has ignored corporate
 19   formalities. (FAC ¶ 9.) For instance, CFLA failed to keep accurate financial records
 20   and failed to meet California’s state-tax requirements. (FAC ¶ 9.)
 21          As of 2014, Defendants marketed and sold their services to consumers, held
 22   themselves out as “The Nation’s Leading Experts in Foreclosure Defense,” and
 23   represented that they provided a “[c]omplete turn-key lawsuit to sue your lender for
 24   damages.” (FAC ¶¶ 14, 16, 24.) Defendants’ services included Securitization Audits
 25   (“Audits”) and litigation documents, which they marketed as a “Quiet Title Package.”
 26   (FAC ¶ 14.) Defendants told consumers that the Audits and litigation documents would
 27
      2
 28    After considering the papers filed in connection with the motions, the Court deemed the matters
      appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. R. 7-15.



                                                     2
Case 2:19-cv-07722-ODW-JEM Document 75 Filed 05/20/20 Page 3 of 10 Page ID #:3699




  1   provide them an effective defense to a foreclosure action or help them obtain loan
  2   modifications. (FAC ¶ 21.) Defendants told consumers that the Audits and litigation
  3   documents contained specific categories of cutting-edge, advanced analyses, and that
  4   the Audits would uncover information that included defects in the assignment of a
  5   consumer’s mortgage or in the securitization of the consumer’s mortgage. (FAC ¶ 22.)
  6   Defendants also advertised to consumers that “in addition to the written report, a
  7   purchase of an Audit includes the services of Carrigan as an ‘expert witness’ to testify
  8   in consumers’ foreclosure proceedings or related litigation.” (FAC ¶ 16.)
  9         In actuality, Defendants made no effort to determine whether the Audits could
 10   help a consumer prevent foreclosure or obtain a favorable settlement either based on
 11   the consumer’s jurisdiction or the consumer’s circumstances. (FAC ¶ 30.) Defendants
 12   knew the Audits were worthless and even referred to the conclusions as “boilerplate”
 13   and “garbage.” (FAC ¶ 31.) The Audits consisted largely of template materials and
 14   contain legal conclusions and recommendations to the borrower.            (FAC ¶ 15.)
 15   Moreover, the litigation documents also consisted largely of template pleadings that
 16   Defendants claim could be filed in connection with a homeowner’s response to a
 17   foreclosure proceeding, including a civil complaint, lis pendens, and temporary
 18   restraining order. (FAC ¶ 17.) The form, structure, and content of each Audit and
 19   package of litigation documents were substantially similar to all others. (FAC ¶ 30.)
 20   Defendants used neither experts to perform the Audits nor lawyers to prepare the Audits
 21   and litigation documents. (FAC ¶¶ 40, 42.) CFLA is not attorney-owned or operated.
 22   (FAC ¶ 43.) Therefore, Defendants concealed material facts regarding the Audits and
 23   litigation documents from consumers and misrepresented the likely effectiveness of the
 24   Audits and the qualifications of the individual that performed them in order to convince
 25   consumers to purchase Defendants’ services. (FAC ¶ 45.)
 26         Defendants charged and collected $1,495 from consumers prior to producing and
 27   delivering an Audit and its litigation documents. (FAC ¶ 18.) Ultimately, Defendants
 28   sold more than 2,000 of these purported Audits to consumers.                (FAC ¶ 20.)




                                                 3
Case 2:19-cv-07722-ODW-JEM Document 75 Filed 05/20/20 Page 4 of 10 Page ID #:3700




  1   Accordingly, the Bureau alleges that Defendants violated the CFPA, 12 U.S.C. §§ 5531,
  2   5536(a), as well as Regulation O, 12 C.F.R. pt. 1015. (FAC ¶¶ 46–59.) The Bureau
  3   asserts five counts against Defendants which include: (1) Advance Fees in Violation of
  4   Regulation O; (2) Prohibited Representations in Violation of Regulation O; (3)
  5   Deceptive Acts or Practices in Violations of the CFPA; (4) Abusive Acts or Practices
  6   in Violation of the CFPA; (5) Violations of the CFPA Arising from Regulation O
  7   Violations. (FAC ¶¶ 60–91.) Defendants now move to dismiss the Bureau’s Complaint,
  8   enlargement of time, and withdrawal of counsel as to Lehman. (See Mots.)
  9                                 III.   LEGAL STANDARD
 10         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
 11   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
 12   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). To
 13   survive a dismissal motion, a complaint need only satisfy the minimal notice pleading
 14   requirements of Rule 8(a)(2)—a short and plain statement of the claim. Porter v. Jones,
 15   319 F.3d 483, 494 (9th Cir. 2003). The factual “allegations must be enough to raise a
 16   right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
 17   555 (2007). That is, the complaint must “contain sufficient factual matter, accepted as
 18   true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
 19   662, 678 (2009) (internal quotation marks omitted).
 20         The determination of whether a complaint satisfies the plausibility standard is a
 21   “context-specific task that requires the reviewing court to draw on its judicial
 22   experience and common sense.” Id. at 679. A court is generally limited to the pleadings
 23   and “must construe all factual allegations set forth in the complaint . . . as true and . . .
 24   in the light most favorable” to the plaintiff. Lee v. City of Los Angeles, 250 F.3d 668,
 25   688 (9th Cir. 2001) (internal quotation marks omitted). But a court need not blindly
 26   accept conclusory allegations, “unwarranted deductions of fact, and unreasonable
 27   inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
 28




                                                    4
Case 2:19-cv-07722-ODW-JEM Document 75 Filed 05/20/20 Page 5 of 10 Page ID #:3701




  1                                   IV.    DISCUSSION
  2         The Court first considers Defendants’ motion to dismiss, then the motion for
  3   enlargement, and finally the motion for withdrawal.
  4   A.    Defendants’ Motion to Dismiss
  5         Although presented in a scrambled-egg fashion, Defendants contend that the
  6   Court must dismiss the Bureau’s FAC for the following reasons: (1) the Bureau is an
  7   unconstitutional agency; (2) Defendants fall within neither the CFPA nor Regulation O;
  8   (3) the Bureau has failed to adequately allege claims pursuant to the CFPA or
  9   Regulation O. (Mot. 11–21.) The Court addresses each argument in turn.
 10         1.    Defendants’ Constitutional Objections
 11         Defendants make two constitutional arguments as to why the Bureau cannot
 12   assert claims, which include (1) the Bureau’s establishment violates separation of
 13   powers; (2) the Bureau is an unconstitutional agency, and thus, it cannot bring an
 14   enforcement action. (Mot. 11–13.) Defendants’ arguments fail. Binding precedent
 15   holds that the Bureau as an organization and its establishment are constitutionally
 16   permissible. Consumer Fin. Prot. Bureau v. Seila Law LLC, 923 F.3d 680, 683 (9th
 17   Cir.), cert. granted, 140 S. Ct. 427 (2019). Therefore, Defendants motion to dismiss on
 18   this basis is DENIED.
 19         2.    Whether the CFPA and Regulation O Apply to CFLA and Lehman
 20         Defendants assert that the Bureau has failed to allege facts to establish that they
 21   are subject to the CFPA or Regulation O. (Mot. 14–15.) However, Defendants’
 22   arguments dispute the alleged facts and attempt to argue the merits of the case, rather
 23   than address whether the Bureau has sufficiently pleaded. For instance, Defendants
 24   contend that they do not sell Audits to consumers, the alleged Audits are “factual
 25   informative material,” they provide only forensic audits, and thus, the Audits are not
 26   services falling under the CFPA or Regulation O. (Mot. 14–15, 20–22.) At the pleading
 27   stage, Defendants argument fails where the Court “must construe all factual allegations
 28




                                                 5
Case 2:19-cv-07722-ODW-JEM Document 75 Filed 05/20/20 Page 6 of 10 Page ID #:3702




  1   set forth in the complaint . . . as true and . . . in the light most favorable” to the Bureau.
  2   Lee, 250 F.3d at 688.
  3         Here, the Bureau adequately pleads that Defendants are covered by the CFPA
  4   and Regulation O. The CFPA holds that an entity providing financial advisory services
  5   is one that “assist a consumer with . . . modifying the terms of any extension of credit,
  6   or avoiding foreclosure.” 12 U.S.C. § 5481(15)(A)(viii)(II). Regulation O provides
  7   that Mortgage Assistance Relief Service means sale of any service, plan, or program to
  8   assist or attempt to assist the consumer with “[s]topping, preventing, or postponing any
  9   mortgage or deed of trust foreclosure sale for the consumer’s dwelling, any repossession
 10   of the consumer’s dwelling, or otherwise saving the consumer’s dwelling from
 11   foreclosure or repossession.” 12 C.F.R. § 1015.2. The Bureau alleges that Defendants
 12   market and sell Audit and litigation documents to consumers, which Defendants claim
 13   will prevent foreclosure or modify the terms of their mortgage. (FAC ¶¶ 14–16, 21–
 14   24.) For instance, the Bureau asserts that Defendants held themselves out as “The
 15   Nation’s Leading Experts in Foreclosure Defense,” and provided a “[c]omplete turn-
 16   key lawsuit to sue your lender for damages.” (FAC ¶¶ 14, 16, 24.) Moreover, before
 17   providing mortgage-assistance-relief, Defendants charged and collected $1,495 from
 18   consumers before producing and delivering an Audit and litigation documents. (FAC
 19   ¶ 18.) Therefore, as alleged, Defendants are subject to the CFPA and Regulation O.
 20   See Consumer Fin. Prot. Bureau v. Gordon, 819 F.3d 1179, 1192–95 (9th Cir. 2016)
 21   (finding the CFPA and Regulation O covered a defendant who offered forensic audits).
 22         Accordingly, Defendants motion to dismiss on this basis is DENIED.
 23         3.     Whether The Bureau Asserts a Claim Under CFPA and Regulation O
 24         Defendants assert two reasons why the Bureau’s third and fourth claims for
 25   deceptive and abusive acts or practices in violation of the CFPA fail. First, Defendants
 26   argue the Bureau has failed to plead facts establishing a substantial injury to consumers
 27   or that the injury is not outweighed by countervailing benefits to homeowners.
 28   (Mot. 15–18.) Second, Defendants argue the Bureau has failed to plead any facts that




                                                    6
Case 2:19-cv-07722-ODW-JEM Document 75 Filed 05/20/20 Page 7 of 10 Page ID #:3703




  1   Defendants have taken unreasonable advantage of consumers pursuant to section
  2   5531(d). (Mot. 19.) The Bureau argues it has sufficiently pleaded all the requisite
  3   elements of its claims and need not allege the facts demanded by Defendants. (Opp’n
  4   to Mot. 9, ECF No. 47.)
  5         First, Defendants argue that the Bureau has no authority under section 5531(a) to
  6   bring claims pursuant to section 5531(d)(2)(A) and 5536(a)(1)(B) as the Bureau has not
  7   alleged facts to establish that Defendants engaged in a practice likely to cause
  8   substantial injury. (Mot. 17.) This argument is unpersuasive. The Bureau correctly
  9   highlights that substantial injury and countervailing benefits are elements to an
 10   unfairness claim under section 5531(c)(1), and not to the deceptive and abusive
 11   practices claims that the Bureau pleads. (Opp’n 9.)
 12         The Ninth Circuit holds that an act or practice is “deceptive” pursuant to section
 13   5536(a)(1)(B) if: (1) “there is a representation, omission, or practice that,” (2) “is likely
 14   to mislead consumers acting reasonably under the circumstances,” and (3) “the
 15   representation, omission, or practice is material.” Gordon, 819 F.3d at 1192. “An act
 16   or practice is ‘abusive’ if, among other things, defendants have taken ‘unreasonable
 17   advantage of the consumer’s lack of understanding of the material risks, costs, or
 18   conditions’ of, the service or product they are selling.” Consumer Fin. Prot. Bureau v.
 19   Nationwide Biweekly Admin., Inc., No. 15-CV-02106-RS, 2017 WL 3948396, at *2
 20   (N.D. Cal. Sept. 8, 2017) (quoting 12 U.S.C. § 5531(d)(2)(A)). Thus, substantial injury
 21   and countervailing benefits are not requisite elements of the Bureau’s third and fourth
 22   claims for deceptive and abusive acts or practices. Therefore, Defendants motion to
 23   dismiss on this basis is DENIED.
 24         Second, Defendants argue that the Bureau cannot assert a claim under section
 25   5531(d) because Defendants have not taken unreasonable advantage of consumers.
 26   (Mot. 19.) Here, at the pleading stage, Defendants inappropriately argue the merits of
 27   the Bureau’s claims, and scantily state that the Bureau “failed to plead any facts.” See
 28   Lee, 250 F.3d at 688; (Mot. 19.) Not so. For instance, the Bureau alleged that




                                                    7
Case 2:19-cv-07722-ODW-JEM Document 75 Filed 05/20/20 Page 8 of 10 Page ID #:3704




  1   Defendants made numerous false and misleading representations by: telling consumers
  2   that the Audits and litigation documents would provide them an effective defense to a
  3   foreclosure action or help them obtain loan modifications (FAC ¶ 21); telling consumers
  4   that the Audits and litigation documents would contain certain specific categories of
  5   cutting-edge, advanced analyses, and that the Audits would uncover information that
  6   included defects in the assignment or securitization of a consumer’s mortgage (FAC ¶
  7   22); and charging consumers up to $1,495 for their services before providing any
  8   mortgage-assistance-relief (FAC ¶ 18). Therefore, the Bureau has adequately pleaded
  9   that Defendants took money from consumers by misleading consumers such that they
 10   did not understand the true quality and effectiveness of the purchased services. See 12
 11   U.S.C. § 5531(d)(2)(A); Nationwide Biweekly Admin., Inc., 2017 WL 3948396, at *2.
 12   Defendants motion to dismiss on this basis is DENIED.
 13   B.    Request for Enlargement of Time to Answer FAC
 14         Defendants request that the Court grant them an enlargement of time to respond
 15   to the Bureau’s FAC. Defendants assert that CFLA California is suspended and cannot
 16   respond to the Bureau’s FAC until it is reinstated and revived. (Mot. II 2.) Therefore,
 17   it requires additional time to start the process of revivor. (Mot. II 2–4.) Defendants
 18   assert that CFLA California began the process on December 3, 2019, and estimates that
 19   the suspended status should be lifted in or about March 2020. (Mot. II 4.) However,
 20   Defendants have proffered no current information regarding the status of the revivor to
 21   this Court. Therefore, the Court DENIES without prejudice Defendants’ request for
 22   enlargement of time to answer the FAC.
 23   C.    Withdrawal of Counsel
 24         Defendant Lehman seeks to proceed pro se and have Atighechi withdraw as his
 25   counsel. (See Mot. III.) Counsel asserts that Lehman desires to act as co-counsel during
 26   trial, which is only possible if he is self-represented, and wishes autonomy in all aspects
 27   of litigation including filing motions, discovery, and handling his trial. (Mot. III 3.)
 28   Counsel noticed the motion for hearing on April 20, 2020, at 1:30 p.m., making any




                                                   8
Case 2:19-cv-07722-ODW-JEM Document 75 Filed 05/20/20 Page 9 of 10 Page ID #:3705




  1   written opposition due no later than March 31, 2020. C.D. Cal. L.R. 7-9. Lehman and
  2   the Bureau did not file an opposition.
  3         “An attorney may not withdraw as counsel except by leave of court.” C.D. Cal.
  4   L.R. 83-2.3.2; see also Darby v. City of Torrance, 810 F. Supp. 275, 276 (C.D.
  5   Cal. 1992). “A motion for leave to withdraw must be made upon written notice given
  6   reasonably in advance to the client and to all other parties who have appeared in the
  7   action . . . and must be supported by good cause.” C.D. Cal. L.R. 83-2.3.2. In
  8   determining whether good cause is shown, a court may consider: “(1) the reasons why
  9   withdrawal is sought; (2) the prejudice withdrawal may cause to other litigants; (3) the
 10   harm withdrawal might cause to the administration of justice; and (4) the degree to
 11   which withdrawal will delay the resolution of the case.” Liang v. Cal-Bay Int’l, Inc.,
 12   No. 06-cv-1082–WMc, 2007 WL 3144099, at *1 (S.D. Cal. Oct. 24, 2007).
 13         Counsel argues that permissive withdrawal is warranted because Lehman wishes
 14   to proceed pro se and independently run his own defense. (Mot. III 3.) Lehman has
 15   not challenged Counsel’s representations, and seeks to proceed pro se. (Decl. of
 16   Andrew P. Lehman ¶¶ 12–16, ECF No. 60-1.) However, “[u]nless good cause is shown
 17   and the ends of justice require, no substitution or relief of attorney will be approved that
 18   will cause delay in prosecution of the case to completion.” C.D. Cal. L.R. 83-2.3.5.
 19   Here, although Counsel’s withdrawal will leave Lehman pro se, it should not cause
 20   delay or prejudice in this action. The Court has not set a trial date yet and no scheduling
 21   conference date has been set, so the likelihood of delay is minimal. It is apparent from
 22   Lehman’s Declaration that Counsel has notified Lehman in writing that Counsel seeks
 23   leave to withdraw as his attorney and afforded Lehman time to seek substitute counsel.
 24   (See generally Decl. of Andrew P. Lehman.) Further, the Court received no opposition
 25   or objection to Counsel’s Motion, including from the Bureau or Lehman, indicating a
 26   lack of prejudice to other litigants. Accordingly, the Court finds good cause to permit
 27   Counsel to withdraw from representation.
 28         As Counsel has established good cause for withdrawal, and it does not appear




                                                   9
Case 2:19-cv-07722-ODW-JEM Document 75 Filed 05/20/20 Page 10 of 10 Page ID #:3706




   1   that withdrawal will unduly prejudice the parties, harm the administration of justice, or
   2   unduly delay the resolution of this case. Accordingly, the Court GRANTS Counsel’s
   3   Motion for Leave to Withdraw as Lehman’s Counsel pending the conditions below.
   4                                    V.     CONCLUSION
   5         For the reasons discussed above, the Court DENIES Defendants’ Motion to
   6   Dismiss (ECF No. 42), DENIES Defendants’ Motion for Enlargement of Time (ECF
   7   No. 43), and conditionally GRANTS Defendants’ Motion for Leave to Withdraw as
   8   Counsel for Defendant Lehman (ECF No. 60). Therefore, the Parties application for
   9   order is DENIED as moot. (ECF No. 65.) It is hereby ordered that:
  10         1. Counsel shall file with the Court a (Proposed) Order on Request for Approval
  11            of Substitution or Withdrawal of Attorney, G-01 Order, providing Lehman’s
  12            contact information, including his mailing address, e-mail address, and
  13            telephone number, within five days of the date of this Order.
  14         2. Counsel may withdraw from representation of Lehman in this action upon
  15            filing the (Proposed) Order.
  16         3. Counsel shall serve a copy of this Order on Lehman and file a proof of such
  17            service with the Court within five days of the date of this Order.
  18
  19         IT IS SO ORDERED.
  20
  21         May 20, 2020
  22
  23                                ____________________________________
  24                                         OTIS D. WRIGHT, II
                                     UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28




                                                  10
